Citation Nr: 1819094	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-21 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 2004 to February 2007.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Houston, Texas. 

In July 2016, the Board remanded this matter for further evidentiary development. At that time, the Board found that the issue of a TDIU was raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The development requested in the remand was completed, and the case has now been returned to the Board for further appellate action.

In June 2017, the Veteran's representative, a claims agent, withdrew his representation of the Veteran.  No subsequent representative has been named.


FINDINGS OF FACT

1.  The Veteran has maintained gainful employment during substantial portions of the appeal period; there is no indication that the Veteran is currently unemployed.

2.  The Veteran's service-connected disability does not preclude him from obtaining and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to the Veteran's service-connected disability have not been met.  38 U.S.C. §§ 1155, 5107(a) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16(b)(1) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  

In this case, notice of the requirements for disability evaluations was satisfied by a letter sent to the Veteran in November 2014.  38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The claim was last adjudicated in March 2017.  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2017).  

In this case, service treatment records, VA treatment records, and lay statements have been associated with the record.  In March 2010 and August 2016, VA mental disorder examinations were provided.  The VA examiners reviewed the evidence of record or at a minimum considered the Veteran's history and statements, and rendered medical evaluations and opinions based upon the facts of the case and the examiners' knowledge of medical principles.  The examiners provided sufficient information to evaluate whether the Veteran was employable.  Therefore, the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The August 2016 VA examination was provided pursuant to the July 2016 Board remand.  Because there was sufficient information to determine whether the Veteran is unemployable, there has been substantial compliance with the Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

TDIU

The Veteran has disagreed with the denial of a TDIU.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  

An extraschedular TDIU may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b).  In such case, the Board must refer the claim to the Director of Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16 (b) (2017).

Employment is that "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2017).  Generally, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

Here, the Veteran is service-connected for only one disability, namely posttraumatic stress disorder (PTSD) with alcohol dependence.  The disability is evaluated as 30 percent disabling effective February 23, 2010.  The disability rating does not meet the schedular criteria for the award of a TDIU.  However, the Board must evaluate whether referral for an extraschedular evaluation is warranted.

In this case, the Board finds that the Veteran is not unemployable.  At the time of the August 2016 VA examination, the Veteran reported he had been employed as a chemical plant operator.  He had been employed for one year at his then-current employer and for three years in the same occupation at a previous employer.  He left the previous job for more money in his current job.  He reported that things were going well at his current job.  Prior to that, the Veteran was a full-time student studying aeronautics.  

There is no indication that the Veteran has since become unemployed, nor is there an indication that his employment is marginal.  With the years of experience the Veteran has and his history of employment that was going well, with job changes for more money, the Board finds that the Veteran is capable of securing and maintaining substantially gainful employment.  Thus, remand for referral for extraschedular consideration of a TDIU is not warranted.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


